Citation Nr: 0918745	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether an overpayment debt in the amount of $12,795.17 for 
the Veteran's surviving spouse was properly created and 
calculated, to include whether recovery of that overpayment 
may be waived.  

(The attorney's appeal for a higher contingency fee is 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Richard R. James, Attorney at 
Law



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to August 1982.  
The Veteran died in September 1994.  The appellant is the 
Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) determined that the creation of an overpayment in the 
amount of $12,795 was valid.  The Board previously remanded 
the issue of the proper creation of a debt in the amount of 
$12,795.17 in December 2005 and in March 2008.  


FINDINGS OF FACT

1.  The appellant and her attorney were specifically notified 
of the amount of an award of retroactive benefits payable to 
the appellant and the amount of a fee payable to the 
attorney, and checks for these amounts were issued in January 
2003.  

2.  A check in the amount of $12,795.17, for apportioned 
benefits awarded to F., a child of the Veteran who was not in 
the appellant's custody, was mailed to the appellant. 

3.  The appellant was not entitled to child F's award of 
$12,795.17, and the overpayment was properly created after 
the appellant negotiated F's award.
 
4.  As the appellant repaid the entire debt of $12,795.17 to 
VA in February 2004, the request for waiver of recovery of 
the debt is moot.  


CONCLUSIONS OF LAW

1.  An overpayment of benefits in the amount of $12,795.17 
was properly created when the appellant negotiated a payment 
to which she was not legally entitled.  38 U.S.C.A. §§ 1503, 
1521, 5302 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 
(2008).

2.  A March 2004 request for waiver of recovery of a debt in 
the amount of $12,795.17 repaid to VA by the appellant in 
February 2004 is moot, and is dismissed.  38 U.S.C.A. §§ 511, 
7104 (West 2002); 38 C.F.R. § 20.201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to an award in 
the amount of $12,795.17, or more, in retroactive benefits.  
She contends that a valid indebtedness in that amount was not 
properly created when, as a result of VA error, a check in 
that amount was mailed to her, and she thereafter negotiated 
that check.  The appellant repaid that amount to VA in 
February 2004.  The Veteran's attorney, in an April 2009 
communication, contends that the $12,795.17 should be 
expeditiously paid to the appellant.

VA's duties to the claimant

The Veterans Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

The VCAA duties to notify and to assist do not apply to the 
appellant's claim for relief under Chapter 53 of Title 38 of 
the United States Code, pertaining to recovery of an 
overpayment, including the appellant's challenge to the 
validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991) (challenging validity of debt); see Reyes v. 
Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 
38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings 
(special provisions for the waiver of recovery of 
overpayments), citing Barger v. Principi, 16 Vet. App. 132 
(2002)).

1.  Validity and calculation of a debt

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.962.  For an improper creation of the overpayment, there 
would have to be evidence that the appellant was legally 
entitled to the VA compensation benefits at issue, or, if she 
was not legally entitled to these benefits, then it must be 
shown that the VA was solely responsible for the erroneous 
payment of excess benefits.

The record establishes that the Veteran had two children 
during his first marriage, child A and child F.  The marriage 
ended in the late 1980s.  Child A and child F remained in 
custody of the Veteran's first spouse.  The Veteran married 
the appellant in 1993.  The Veteran's second spouse had three 
children born prior to the appellant's 1993 marriage to the 
Veteran.  
  
In 1994, the appellant submitted a claim for benefits based 
on the Veteran's death.  In November 2002, the Board granted 
service connection for the cause of the Veteran's death.  In 
January 2003, the RO advised the appellant that she had been 
awarded monthly benefits, retroactive to 1994.  This notice 
also advised the appellant of the amount deducted from her 
monthly benefit award for apportionment to the children of 
the Veteran not in the appellant's custody, A and F.  The 
notice listed the monthly amount apportioned to child F. 
(which terminated in November 1999, when F reached age 18) 
and the monthly apportionment amount for child A (to end when 
A reached age 18 in April 2006).  The appellant was also 
notified of the changes in the monthly award when the 
appellant's children (C, S, and J) reached age 18 (in January 
1995, August 1998, and January 2001).  

In late January 2003, the appellant and her attorney were 
notified that the appellant was entitled to past due benefits 
in the amount of $114,104.17, and that the attorney was due 
fees in the amount of $22,820.83, resulting in a total award 
to the appellant of $91,283.34.  The record establishes that 
a check to the appellant for the retroactive benefits awarded 
to her was issued in late January 2003.  

In March 2003, the appellant disagreed with the amount of 
total benefits awarded.  In particular, she contended that 
her monthly benefits should not have been reduced to allow 
for apportionment of benefits to the Veteran's children A and 
F.  The appellant perfected her appeal for a higher monthly 
benefit after a November 2003 statement of the case (SOC) 
again indicated that she was not entitled to a higher award 
of retroactive benefits.  The appeal to the Board, signed by 
the appellant in December 2003, requested a higher benefits 
award.

The Veteran's child F was awarded $12,795.17 in apportioned 
benefits in late October 2003.  VA notified F, at F's correct 
address, that F had been awarded apportioned benefits based 
on his father's death.  However, the check for F's benefits 
was apparently erroneously mailed to the appellant's address 
rather than to F's address.  The record does not include a 
copy of the negotiated check.  

The appellant has not disputed that she negotiated the check 
for benefits awarded to F, in the amount of $12,795.17.  
Because the award was for F, the appellant was not entitled 
to the award, as F. was not in her custody and had never been 
in her custody.  Since the appellant was not entitled to the 
$12,795.17 benefit awarded to F, an overpayment to the 
appellant in that amount was properly created when she 
negotiated that check.  

The surviving spouse's attorney contends that this 
overpayment was created by sole VA error.  However, the 
appellant was in receipt of monthly benefits.  She had 
received a notice that F was entitled to benefits.  She could 
reasonably be expected to know that, since F was not in her 
custody, she was not entitled to F's benefits.  She may 
reasonably have been expected to know that she would not 
received benefits of any type, to include retroactive 
benefits, unless notified by VA that she was entitled to 
those benefits.  Because she was represented by an attorney, 
the appellant could reasonably have been expected to discuss 
the receipt of a check with her attorney before negotiating 
the check, since that check was received without notice of 
entitlement.  

Moreover, in this case, the appellant had been in contact 
with VA, and VA had recently issued communications, such as 
the SOC, in which the RO advised the Veteran that she was not 
entitled to an amount of retroactive benefits greater than 
the amount she had already received.  The appellant was aware 
that an apportionment was expected for F.  The appellant 
could reasonably have been expected to request clarification 
of her entitlement before she negotiated the additional check 
for benefits sent to her by VA.  Applying a reasonable person 
standard, it is not unreasonable to expect the appellant to 
understand that she should have obtained information about 
her entitlement to the check before she cashed it.   

In January 2004, the appellant was notified of indebtedness 
in the amount of $12,795.17.  She was notified that she had 
received payment in that amount to which she was not 
entitled, and was notified that the payment should have been 
issued to another payee.  In February 2004, the appellant was 
notified by the Debt Management Center that she had been 
overpaid $12,795.17 in benefits.  This notice advised her of 
her rights. The notice included VA Form 0748, which advised 
her of her right to request waiver of the debt.  

Therefore, VA's error in sending the check to the appellant's 
address cannot be considered the only and sole error in the 
case.  The appellant has failed to show that the debt arose 
solely as the result of VA administrative error.  The 
appellant cannot avoid factual considerations which reflect 
that VA's error was not the sole basis of error resulting in 
the $12,795 debt at issue.

The appellant repaid the debt, in full, in February 2004.  In 
March 2004, the appellant's attorney argued that the 
indebtedness was due solely to the fault of VA, and should be 
waived.  The attorney requested an accounting of the creation 
of the debt.  The attorney then submitted statements alleging 
that the creation of the debt was not proper.  The attorney 
alleged that the debt should not have been recouped from the 
appellant without notice to him as the appellant's 
representative.

In January 2005, the RO issued a statement of the case (SOC) 
indicating that the debt of $12,795.17 was valid.  The SOC 
explained that the award of $12,795.17 sent to the appellant 
was intended for a different payee.  The attorney thereafter 
averred that the appellant had not received an explanation as 
to how the debt of $12,795.17 arose.  It is apparent from the 
file that, if the surviving spouse did not understand how the 
overpayment arose, her attorney may be held to have 
understood that the appellant was not entitled to F's 
benefits and could have so advised her.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 
1278, 1282 (Fed. Cir. 2005).  

The appellant has not alleged that the 2003 award check 
intended for child F was for an amount other than $12,795.17.  
The financial documents, the correspondence to child F., the 
correspondence and notices to the appellant, and all relevant 
documents establish that the amount awarded to child F. was 
$12,795.17.  The evidence establishes that the amount of the 
benefit awarded to F was the amount of the check sent to the 
appellant.  No further calculation, computation, or 
accounting is required to determine the amount of the 
overpayment which arose when the appellant negotiated F's 
check.  The amount of the check the appellant received and 
negotiated which was intended for a payee other than the 
appellant is the amount of the debt, and no other calculation 
is required.  

The Board finds that the check intended for child F. which 
was negotiated by the appellant, was in the amount of 
$12,795.17.  Moreover, neither the appellant nor her attorney 
have disagreed with the RO's determination that the appellant 
did, in fact, cash a check for $12,795.17 which was intended 
for child F.  The appellant received a check for $12,795.17.  
She was not entitled to that check.  The debt was valid, and 
the amount of the debt was correctly identified.  

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  In this case, the 
preponderance of the evidence establishes that the debt was 
valid and was correctly calculated.  

Having made that determination, the Board may next consider 
the request for waiver acknowledged by the RO in April 2004.  
In the April 2004 letter to the attorney, the RO stated that 
the case would be referred to the Committee on Waivers after 
consideration of the existence or amount of the debt.  The 
appellant's attorney asserts that, since VA mailed a check 
for $12,795.17 to the appellant, she has no legal duty to 
repay that amount, and repayment should be waived.  

VA shall notify the debtor in writing of the exact amount of 
the debt; the specific reasons for the debt, in simple and 
concise language; and of his or her right to informally 
dispute the existence or amount of the debt, as well as to 
request waiver of collection of the debt; and that these 
rights can be exercised separately or simultaneously.  This 
notice was accomplished in January 2004 and February 2004.  
If the debtor writes to VA and questions whether he or she 
owes the debt or whether the amount is accurate, VA will, as 
expeditiously as possible, review the accuracy of the debt 
determination, and if the resolution is adverse to the 
debtor, he or she may also request waiver of collection.  38 
C.F.R. § 1.911.  As discussed above, the Board finds that VA 
has complied with these requirements.  

2.  Waiver of recovery of overpayment

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  However, repayment in 
this case has already been accomplished.  

In the absence of any outstanding debt to VA, there is no 
indebtedness which may be waived.  Although the RO indicated, 
in an April 2004 communication to the appellant's attorney, 
that the request for waiver would be referred to the 
Committee on Waivers and Compromises, there is, in fact, no 
debt which may be waived.  Further action would be moot.  

The appellant's attorney contends that he should have been 
notified of the appellant's indebtedness to VA prior to 
requesting repayment of an indebtedness.  However, as the 
appellant's repayment of the indebtedness has already been 
accomplished, there is not action which the attorney or the 
appellant may now take which will result in a more favorable 
result for the appellant.  Given that repayment has already 
been accomplished, any further action by the appellant's 
attorney would be moot.

There is no question of fact or law which remains to be 
decided, as the appellant has already repaid the debt.  
Therefore, any further action to afford her the opportunity 
to again request waiver of repayment, or to consider whether 
repayment may be waived, is moot.  See Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy 
to employ when an appeal has become moot). 

The Board has no jurisdiction to grant, deny, or remand a 
request for waiver of repayment of a debt to VA where there 
is, as a matter of fact, no indebtedness to VA remaining, and 
no repayment which can be considered for waiver.  There is no 
question of fact or law which remains to be decided by VA.  
To the extent that a request for waiver of overpayment of a 
debt has been raised, that request is moot, since complete 
repayment of the debt has been accomplished.  The request for 
waiver of repayment of an overpayment to the appellant must 
be dismissed.  


ORDER

The appeal that a debt in the amount of $12,795.17 was not 
properly creation or accurately calculated is denied, and a 
request for waiver of recovery of a debt in the amount of 
$12,795.17 is dismissed as moot. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


